department of the treasury internal_revenue_service washington d c office_of_chief_counsel number release date date cc pa cbs br2 gl-676493-95 uilc memorandum for associate area_counsel sb_se washington d c from michael gompertz senior technician reviewer branch collection bankruptcy summonses subject retention of tax_lien after chapter bankruptcy proceeding this memorandum responds to your request for advice in connection with the issue set forth below in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent this writing may contain privileged information legend date date date date year dollar amount issue whether a federal_tax_lien on the chapter debtors’ interests in certain retirement plans may be stripped if the debtors’ interests in the plans were not property of the estate and the service’s allowed secured claim which was provided for by the chapter plan did not include the value of the debtors’ interests in the retirement plans gl-676493-95 conclusion we conclude that the federal_tax_lien was not stripped in this case although lien stripping may be permitted in chapter cases with respect to property of the estate see b c sec_541 or property in which the estate has an interest see b c sec_506 the debtors’ interests in the retirement plans at issue in the present case were at no time property of the estate or property in which the estate had an interest further the service’s secured claim in the present case did not include the value of the debtors’ interests in the non-estate retirement plans we therefore conclude that the service’s lien was not stripped from the debtors’ interests in the retirement plans although the chapter plan did provide for payment of the service’s secured claim insofar as it was secured_by assets of the estate and all required plan payments were made to the service this does not justify lien stripping with respect to the tax_lien on the debtors’ interests in the retirement plans background the service filed a notice_of_federal_tax_lien against the debtors on date thereafter on date the debtors filed a chapter bankruptcy petition in connection with this chapter bankruptcy the service filed a timely proof_of_claim but determined it could not claim secured status in the bankruptcy proceeding as to the value of the debtors’ interests in the retirement plans which were not property of the estate we note that although it is currently the service’s position pursuant to 148_br_88 bankr d d c that the value of a debtor’s interests in such retirement plans is estate property with respect to the service and thus may be included by the service in calculating its secured claim in the bankruptcy proceeding this was not the position of the service at the time of the proceeding in the present case in connection with the chapter proceeding the debtors filed a complaint commencing an adversary proceeding to determine the validity of the tax_lien against the debtors’ interests in the retirement plans in an order filed on date the bankruptcy court concluded that under applicable law debtors’ retirement and savings accounts are not property of their estate and dismissed the complaint for lack of subject matter jurisdiction over the dispute regarding the validity of the tax_lien against non-estate property the debtors’ appeal of this decision was voluntarily dismissed the service’s secured claim of approximately dollar_figuredollar amount was paid under the plan the remainder of the service’s claim was unsecured the debtors received a discharge from bankruptcy in date soon after the discharge the service determined that its pre-petition tax_lien survived with respect to the debtors’ interests in the retirement plans which were never part of the bankruptcy_estate based upon the survival of its tax_lien with respect to the non- estate property the service levied upon the retirement plans in year these levies were not honored the service has recently levied upon the retirement plans again gl-676493-95 law analysis lien stripping in general pursuant to sec_6325 a tax_lien shall be released when the tax_liability has been fully satisfied or has become legally unenforceable however in the context of a bankruptcy discharge of the underlying tax_liability this statute has been interpreted as not requiring the service to release valid tax_liens when the underlying tax debt is discharged in bankruptcy isom v united_states in re 901_f2d_744 9th cir thus the fact that the debtors in the present case were relieved of the underlying tax_liabilities pursuant to the bankruptcy discharge does not by itself indicate that the service’s tax_lien did not survive bankruptcy to the contrary the general_rule is that a tax_lien is not extinguished by a bankruptcy discharge see 34_fsupp2d_827 e d n y notwithstanding the general_rule preserving the tax_lien despite the bankruptcy discharge when the full tax_liability has not been satisfied certain provisions of the bankruptcy code may operate to strip the lien for example b c sec_506 provides that a n allowed claim of a creditor secured_by a lien on property in which the estate has an interest is a secured claim to the extent of the value of such creditor’s interest in the estate’s interest in such property and is an unsecured claim to the extent that the value of such creditor’s interest is less than the amount of such allowed claim sec_506 then adds that t o the extent that a lien secures a claim against the debtor that is not an allowed secured claim such lien is void these provisions read together appear to permit a debtor to bifurcate the lien into secured and unsecured portions and then to void the unsecured portion of the lien this process is often referred to as lien stripping although sec_506 appears to expressly permit lien stripping in bankruptcy the supreme court in 502_us_410 ruled in a chapter case that an allowed secured claim as referenced in sec_506 does not have the same meaning as a secured claim pursuant to sec_506 and therefore sec_506 may not be used to void undersecured liens in a chapter bankruptcy case see id pincite the scope of the decision appeared to be limited to chapter cases see id nevertheless because sec_506 is part of chapter of the bankruptcy code and chapter provisions are generally applicable to chapter cases pursuant to sec_103 of the bankruptcy code a strong argument can be made that the interpretation of sec_506 in dewsnup applies in chapter proceedings even if the dewsnup interpretation of sec_506 precludes the use of that section as a basis for lien stripping in chapter cases other sections in chapter may operate to permit lien stripping gl-676493-95 for example section b allows the chapter plan to modify the rights of holders of secured claims other than a claim secured only by a security_interest in real_property that is the debtor’s principal_residence the supreme court examined the scope of this provision in 508_us_324 where it generally held that the exception in section b prohibited the chapter plan from modifying the rights of the mortgagee creditor in its opinion the court acknowledged that based on applicable state law one of the creditor rights protected by the exception was the right to retain the lien until the debt is paid off id pincite thus although the case turned on the exception of section b by acknowledging that the exception protected the secured creditor’s right to retain its lien until the debt is paid off nobleman implied that section b may permit a chapter plan to modify a secured creditor’s right to retain its lien id see 183_br_509 n d ill see also 169_br_662 bankr w d mo nonetheless a chapter plan’s ability to modify the secured creditor’s right to retain its lien may be limited pursuant to section a which deals with a plan’s treatment of secured claims and must be complied with in order to assure confirmation of the plan more precisely section a limits a plan’s ability to modify rights of secured creditors by requiring with respect to each allowed secured claim provided for by the plan that unless the creditor agrees otherwise or the debtor surrenders the property to the creditor the plan must provide that the holder of such claim retain the lien securing such claim however this provision has been interpreted to require that chapter creditors retain an enforceable lien on the ‘allowed secured claim ’ as described by a as such a appears to mandate the confirmation of payment plans that contain ‘strip down’ provisions provided that such payment plans satisfy all other conditions 183_br_509 n d ill see also 256_br_881 bankr n d ill in addition section dealing with the effect of the confirmation of a plan provides further support for lien stripping unless the chapter plan provides otherwise section c mandates that the property of the estate which vests in the debtor upon confirmation of the plan is free and clear of any claim or interest of any creditor provided for by the plan coupled with the language of the chapter provisions discussed above this provision appears to permit lien stripping upon confirmation of the chapter plan see 175_br_962 n d ill thus based on the above referenced provisions lien stripping may be permitted in chapter 1we note that b c c enacted after nobleman limits this general protection of mortgagee creditors with respect to home mortgages where the final payment is due before the final chapter plan payment is due see 199_br_643 bankr e d tenn gl-676493-95 bankruptcy cases even if dewsnup is interpreted as prohibiting the use of sec_506 to strip the liens of undersecured creditors application of lien stripping principles to the facts presented while we acknowledge that lien stripping may be permitted under chapter we believe that the service’s lien in this case on non-estate property survived the chapter bankruptcy proceeding in support of our view we repeat the general_rule that a tax_lien is not extinguished by a bankruptcy discharge see 34_fsupp2d_827 e d n y thus unless some provision of the bankruptcy code provides otherwise the service’s tax_lien against the debtors’ interests in the retirement plans survives the chapter discharge under the general_rule however pursuant to the bankruptcy code provisions discussed above lien stripping may be permitted under chapter therefore to determine whether the service’s lien in the present case survived as against the retirement plans it must be determined whether the language of the above cited bankruptcy code provisions permits lien stripping of non- estate property we first note that sec_506 which generally permits the bifurcation of a creditor’s undersecured claim into a secured portion and an unsecured portion expressly refers to a n allowed claim of a creditor secured_by a lien on property in which the estate has an interest emphasis added clearly this section does not permit bifurcation of a creditor’s interest in property never part of the bankruptcy_estate also even assuming that in the context of a chapter proceeding allowed secured claim in sec_506 has the same meaning as the bifurcated secured claim in sec_506 and thus may be used in chapter to strip a lien of an undersecured creditor it would only strip a lien against property in which the estate has an interest and would not affect the service’s lien here on the non-estate property thus even if lien stripping is permitted against undersecured creditors by sec_506 any such lien stripping applies only to property of the estate or property in which the estate has an interest this principle is made clear by a consideration of chapter cases decided prior to the supreme court’s decision in dewsnup that considered whether a lien could be stripped from abandoned property or exempt_property some courts held that the estate had a sufficient interest in such property to justify lien stripping see eg 889_f2d_1304 3rd cir other cases held to the contrary because the chapter trustee does not administer abandoned or exempted property see eg 908_f2d_588 10th cir aff’d 502_us_410 lien stripping not allowed on abandoned property and doty v sec trust sav bank in re 104_br_133 bankr s d iowa estate has no interest in exempt_property unlike these cases the present case involves property that was never property of the estate even if abandoned or exempt_property may be viewed as property in which the gl-676493-95 estate has an interest sufficient to permit lien stripping the same cannot be said of the debtors’ interests in the retirement plans which were never property of the estate our conclusion that the tax_lien against the non-estate property in the present case survived the chapter bankruptcy proceeding is also supported by the language of section this section deals with the effect the confirmation of a plan has on all of the property of the estate which in the present case does not include the debtors’ interests in the retirement plans thus section c which upon confirmation of the debtors’ plan vested all the property of the estate in the debtors free and clear of any claim or interest of any creditor provided for by the plan did not affect the service’s tax_lien against the debtors’ interests in the retirement plans the following cases lend further support to our position that with respect to non-estate property a federal_tax_lien survives a chapter plan if the tax_liability is not fully satisfied by the plan first 34_fsupp2d_827 e d n y provides support for our position this case involved the government’s suit to foreclose a federal_tax_lien on real_property that the defendants’ parents had transferred to defendants several years prior to the litigation the transfer may have been a fraudulent conveyance id pincite the service claimed a tax_lien against the property arising from tax_liabilities incurred by the parents prior to transferring the real_property to the defendants although not assessed until after the property transfer see id pincite- the service asserted this tax_lien even though the parents had previously filed a chapter petition and had been discharged from ‘all debts provided for by the plan ’ id pincite in the parent’s chapter proceeding the service filed a proof_of_claim consisting of a secured claim which the service ultimately agreed to reduce to dollar_figure with the remainder of the claim classified as unsecured see id pincite also although the facts are not entirely clear it appears that the service’s claim was provided for by the chapter plan see id pincite while the court discussed several issues it ultimately held that the tax_lien against the real_property had survived the earlier discharge of the parent’s liability see id pincite in reaching this conclusion the court recognized the body of caselaw standing for the general proposition that a debtor is entitled to a release of a lien after paying off the secured portion of a creditor’s claim pursuant to a reorganization plan id pincite nevertheless the court reasoned that the case at bar is not a characteristic lien-stripping case in which the value of the collateralized property is determined at the bankruptcy proceeding and the lien is stripped as the debtor pays the value of the collateral securing the undersecured creditor’s claim and the lien is released the property at issue was never before the bankruptcy court id pincite this case illustrates the principle that after discharge a federal_tax_lien may remain on property never before the bankruptcy court and not property of the estate gl-676493-95 notwithstanding the fact that the service filed a secured claim in the chapter proceeding that was seemingly provided for by the plan similarly the tax_lien should survive in the present case as the property at issue was never property of the bankruptcy_estate 153_br_883 bankr d neb also lends support to our position in this chapter bankruptcy case the service filed a proof_of_claim that included the value of the debtor’s retirement annuities in its secured claim the debtor objected to the proof_of_claim the primary issue in the case was whether the debtor’s retirement annuity was part of the chapter bankruptcy_estate see id pincite the court agreed with the debtor that the annuity funds were not property of the bankruptcy_estate pursuant to b c sec_541 and determined that the service’s allowed secured claim would be determined without including the value of the retirement annuities see id pincite however the court deemed it appropriate to note that from the debtor’s standpoint it arguably makes little difference whether the retirement annuity is or is not property of the bankruptcy_estate in either case the internal revenue service’s claim will be secured_by the annuity this of course makes the court wonder why this litigation was pursued by the debtor id this language seems to imply that in the court’s view the tax_lien against the retirement annuities would survive the bankruptcy even though the service filed a proof_of_claim moreover in vermande v united_states internal_revenue_service in re vermande bankr lexis bankr n d ind the court dismissed a debtor’s action seeking to avoid the service’s tax_liens against the debtor’s interest in a retirement fund the debtor argued in part that the service’s lien against the retirement fund was void pursuant to b c sec_506 because according to the debtor the retirement fund was not part of the bankruptcy_estate and the service therefore had no allowed secured claim against the fund id pincite while the court agreed that the debtor’s interest in the retirement fund was not property of the estate it held in part that the debtor’s complaint fails to establish sufficient facts to void the irs’s tax_lien against the debtor’s rights in the retirement fund under sec_506 because the section does not apply to liens on property in which the estate has no interest id pincite we believe these cases support our view that a tax_lien against non-estate property survives a chapter bankruptcy discharge even where the service has filed a secured claim that is provided for by the plan litigation hazards and other concerns as noted by the court in united_states v alfano above we acknowledge there is authority holding generally that when a secured claim is provided for by the reorganization plan the lien securing the creditor’s claim should be cancelled see collier on bankruptcy pincite lawrence p king ed 15th ed see also 213_br_552 bankr n d ill according to collier gl-676493-95 i f the allowed secured claim is satisfied under the chapter plan the lien securing it should be canceled hence at the end of a completed chapter plan the holder of such a claim will have no rights remaining against the debtor or property of the debtor any unsecured portion of claim will have been discharged under section a collier on bankruptcy pincite lawrence p king ed 15th ed based on this line of authority it could be asserted in the present case that because the service filed a proof_of_claim and its secured claim was satisfied under the chapter plan the service’s tax_lien including its lien against the retirement plans should be released nevertheless we believe this line of authority is properly interpreted as requiring a creditor whose secured claim has been provided for by the chapter plan to release the lien only with respect to the debtor’s property that was property of the bankruptcy_estate and would not require the creditor to release the lien with respect to non-estate property thus we believe that the proper interpretation of this authority would not contradict our position in the present case that the service’s tax_lien against the debtors’ interests in the retirement plans survived bankruptcy we further recognize that pursuant to b c a t he provisions of a confirmed plan bind the debtor and each creditor whether or not the claim of such creditor is provided for by the plan as one court stated a confirmed plan is res_judicata as to any issues resolved or subject_to resolution at the confirmation hearing among these issues is the amount of a secured claim 258_br_30 bankr m d fla quoting 237_br_856 bankr m d fla in the present case the service had a claim secured_by property of the bankruptcy_estate of approximately dollar_figuredollar amount this secured claim did not include the value of the debtors’ interests in the retirement plans the service’s position that the tax_lien against the non-estate property survived the debtors’ bankruptcy does not challenge the binding effect of the chapter plan or dispute the amount of the bankruptcy secured claim simply stated the extent of the service’s interest in the debtors’ interests in the retirement plans was not subject_to resolution in the present case as previously mentioned the court in the present case determined that the retirement plans were not property of the estate and that it lacked jurisdiction to determine the service’s interest in the non-estate property thus the debtors’ interests in the retirement plans were never property of the estate subject_to the terms of the chapter plan therefore in our view the confirmed chapter plan in the present 2as noted earlier although it is currently the service’s position pursuant to 148_br_88 bankr d d c that the value of a debtor’s interests in such retirement plans is estate property with respect to the service and thus may be included by the service in calculating its secured claim in the bankruptcy proceeding this was not the position of the service at the time of the proceeding in the present case gl-676493-95 case has no res_judicata effect on the service’s claim against the debtors’ interests in the non-estate retirement plans in summary based upon the language of the relevant provisions of the bankruptcy code discussed above along with the supporting caselaw cited herein we believe that notwithstanding a discharge of the underlying tax_liabilities a federal_tax_lien does survive a chapter bankruptcy with respect to property not part of the bankruptcy_estate thus it is our view in the present case that even though the service’s secured claim was provided for by the plan and the underlying tax_liabilities were discharged the service’s tax_lien against the debtors’ interests in the retirement plans was not stripped if you have any questions please contact the attorney assigned to this case at
